DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                            T.R.C., a child,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.

                            No. 2D21-3653


                          September 2, 2022

Appeal from the Circuit Court for Hillsborough County; Robert A.
Bauman, Judge.

Howard L. Dimmig, II, Public Defender and Tosha Cohen, Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General, Tallahassee, and Cynthia
Richards, Assistant Attorney General, Tampa, for Appellee.


PER CURIAM.

     Affirmed.

KELLY, LaROSE, and BLACK, JJ., Concur.


Opinion subject to revision prior to official publication.